

116 S3902 IS: Curtailing Insurrection act Violations of Individuals' Liberties Act
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3902IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend the Insurrection Act to curtail violations against the civil liberties of the people of the United States, and for other purposes.1.Short titleThis Act may be cited as the Curtailing Insurrection act Violations of Individuals' Liberties Act or the CIVIL Act.2.Federal aid for State governmentsSection 251 of title 10, United States Code, is amended to read as follows:251.Federal aid for State governments(a)AuthorityWhenever there is an insurrection in any State against its government, the President may, upon the request of the governor of the State concerned, call into Federal service such of the militia of the other States, in the number requested by the governor of the State concerned, and use such of the armed forces, as the President considers necessary to suppress the insurrection. (b)Certification to CongressThe President may not invoke the authority under this section unless the President, the Secretary of Defense, and the Attorney General certify to Congress that the governor of the State concerned has requested the aid described in subsection (a) to suppress an insurrection..3.Use of militia and armed forces to enforce Federal authoritySection 252 of title 10, United States Code, is amended to read as follows:252.Use of militia and armed forces to enforce Federal authority(a)AuthorityWhenever unlawful obstructions, combinations, or assemblages, or rebellion against the authority of the United States, make it impracticable to enforce the laws of the United States in any State by the ordinary course of judicial proceedings, the President may call into Federal service such of the militia of any State, and use such of the armed forces, as the President considers necessary to enforce those laws or to suppress the rebellion. (b)Certification to Congress(1)The President may not invoke the authority under this section unless the President, the Secretary of Defense, and the Attorney General certify to Congress that the State concerned is unable or unwilling to suppress an unlawful obstruction, combination, or assemblage, or rebellion against the authority of the United States described in subsection (a).(2)A certification under paragraph (1) shall include the following:(A)A description of the circumstances necessitating the invocation of the authority under this section.(B)Demonstrable evidence that the State concerned is unable or unwilling to suppress such unlawful obstruction, combination, or assemblage, or rebellion against the authority of the United States, and a legal justification for resorting to the authority under this section to so suppress.(C)A description of the mission, scope, and duration of use of members of the armed forces under this section..4.Interference with State and Federal LawSection 253 of title 10, United States Code, is amended to read as follows:253.Interference with State and Federal law(a)Authority(1)The President, by using the militia or the armed forces, or both, or by any other means, shall take such measures as he considers necessary to suppress, in a State, any insurrection, domestic violence, unlawful combination, or conspiracy, if it—(A)so hinders the execution of the laws of that State, and of the United States within the State, that any part or class of its people is deprived of a right, privilege, immunity, or protection named in the Constitution and secured by law, and the constituted authorities of that State are unable, fail, or refuse to protect that right, privilege, or immunity, or to give that protection; or(B)opposes or obstructs the execution of the Federal or State laws to protect the civil rights of the people of the United States under the Constitution and impedes the course of justice under those laws.(2)In any situation covered by paragraph (1)(A), the State shall be considered to have denied the equal protection of the laws secured by the Constitution. (b)Certification to Congress(1)The President may not invoke the authority under this section unless the President, the Secretary of Defense, and the Attorney General certify to Congress that the State concerned is unable or unwilling to suppress an insurrection, domestic violence, an unlawful combination, or a conspiracy described in subsection (a).(2)A certification under paragraph (1) shall include the following:(A)A description of the circumstances necessitating the invocation of the authority under this section.(B)Demonstrable evidence that the State concerned is unable or unwilling to suppress such insurrection, domestic violence, unlawful combination, or conspiracy, and a legal justification for resorting to the authority under this section to so suppress.(C)A description of the mission, scope, and duration of use of members of the armed forces under this section..5.Consultation with Congress(1)In generalChapter 13 of title 10, United States Code, is amended by adding at the end the following new section: 256.ConsultationThe President, in every possible instance, shall consult with Congress before invoking the authority under section 251, 252, or 253..(2)Technical and conforming amendmentThe table of sections at the beginning of chapter 13 of title 10, United States Code, is amended by adding at the end the following:256. Consultation..6.Termination and extension of authority under the Insurrection Act(a)In generalChapter 13 of title 10, United States Code, as amended by section 5, is further amended by adding at the end the following new section:257.Termination of authority and expedited procedures for extension by joint resolution of Congress(a)DefinitionsIn this section:(1)14-day periodWith respect to an invocation of authority under section 251, 252, or 253, the term 14-day period means, as applicable—(A)in the case of an invocation of authority on a date on which Congress is in session, the period beginning on the date on which the President invokes such authority and ending on the date that is 14 calendar days after the date of such invocation; or(B)in the case of an invocation of authority on a date on which Congress is adjourned, the period beginning on the date on which the next session of Congress commences and ending on the date that is 14 calendar days after the date of such commencement.(2)Joint resolutionThe term joint resolution means a joint resolution—(A)that is introduced with respect to the invocation of authority under section 251, 252, or 253 during the 14-day period;(B)which does not have a preamble;(C)the title of which is as follows: Joint resolution relating to the extension of authority for purposes of _____ of title 10, United States Code, the blank space being filled in with whether the extension relates to the provision of Federal aid for State governments under section 251, the use of militia and armed forces to enforce Federal authority under section 252, or the suppression of interference with State and Federal law under section 253; and(D)the matter after the resolving clause of which is as follows: That Congress extends the authority to ______, invoked by the President on ______ ., the first blank space being filled in with whether the extension relates to the provision of Federal aid for State governments, the use of militia and armed forces to enforce Federal authority, or the suppression of interference with State and Federal law, and the second blank space being filled in with the date on which the President invoked such authority.(b)Joint resolution enactedNotwithstanding any other provision of this section, if, not later than the last day of the 14-day period, there is enacted into law a joint resolution, the period of such authority shall be extended for a period to be determined by Congress and expressed in the joint resolution.(c)Joint resolution not enactedNotwithstanding any other provision of this section, if a joint resolution is not enacted on or before the last day of the 14-day period—(1)such authority invoked by the President shall terminate; and(2)the President may not, at any time after the 14-day period, re-invoke authority under section 251, 252, or 253, unless there has been a material and significant change in factual circumstances, and such circumstances are provided in a new certification to Congress.(d)Expedited consideration in House of Representatives(1)ReconveningUpon invocation by the President of the authority under section 251, 252, or 253, the Speaker of the House of Representatives, if the House of Representatives would otherwise be adjourned, shall notify the Members of the House of Representatives that, pursuant to this section, the House of Representatives shall convene not later than 3 calendar days after the date of such invocation. (2)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House of Representatives not later than 7 calendar days after the last day of the 14-day period, there is enacted into law a joint resolution. If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar.(3)Proceeding to consideration(A)In generalAfter each committee authorized to consider a joint resolution reports it to the House of Representatives or has been discharged from its consideration, it shall be in order, not later than 7 calendar days after the last day of the 14-day period, to move to proceed to consider the joint resolution in the House of Representatives.(B)ProcedureFor a motion to proceed to consider a joint resolution—(i)all points of order against the motion are waived;(ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the joint resolution;(iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;(iv)the motion shall not be debatable; and(v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.(4)ConsiderationIf the House of Representatives proceeds to consideration of a joint resolution—(A)the joint resolution shall be considered as read;(B)all points of order against the joint resolution and against its consideration are waived;(C)the previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;(D)an amendment to the joint resolution shall not be in order; and(E)a motion to reconsider the vote on passage of the joint resolution shall not be in order.(e)Expedited consideration in Senate(1)ReconveningUpon invocation by the President of the authority under section 251, 252, or 253, if the Senate has adjourned or recessed for more than 2 calendar days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this section, the Senate shall convene not later than 3 calendar days after the date of such invocation. (2)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar. (3)Proceeding to consideration(A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 7 calendar days after the last day of the 14-day period (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of a joint resolution.(B)ProcedureFor a motion to proceed to the consideration of a joint resolution—(i)all points of order against the motion are waived;(ii)the motion is not debatable;(iii)the motion is not subject to a motion to postpone;(iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and(v)if the motion is agreed to, the joint resolution shall remain the unfinished business until disposed of.(4)Floor consideration(A)In generalIf the Senate proceeds to consideration of a joint resolution—(i)all points of order against the joint resolution (and against consideration of the joint resolution) are waived;(ii)consideration of the joint resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees;(iii)a motion further to limit debate is in order and not debatable;(iv)an amendment to, a motion to postpone, or a motion to commit the joint resolution is not in order; and(v)a motion to proceed to the consideration of other business is not in order.(B)Vote on passageThe vote on passage shall occur immediately following the conclusion of the consideration of a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.(C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.(f)Rules relating to Senate and House of Representatives(1)Coordination with action by other houseIf, before the passage by one House of a joint resolution of that House, that House receives from the other House a joint resolution—(A)the joint resolution of the other House shall not be referred to a committee; and(B)with respect to a joint resolution of the House receiving the resolution—(i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; and(ii)the vote on passage shall be on the joint resolution of the other House.(2)Treatment of joint resolution of other HouseIf one House fails to introduce or consider a joint resolution under this subsection, the joint resolution of the other House shall be entitled to expedited floor procedures under this section.(3)Treatment of companion measuresIf, following passage of a joint resolution in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.(4)Consideration after passage(A)Period pending with presidentIf Congress passes a joint resolution—(i)the period beginning on the date on which the President is presented with the joint resolution and ending on the date on which the President signs, allows to become law without signature, or vetoes and returns the joint resolution (but excluding days when either House is not in session) shall be disregarded in determining whether the joint resolution was enacted before the last day of the 14-day period; and (ii)the date that is the number of days in the period described in clause (i) after the 14-day period shall be substituted for the 14-day period for purposes of subsections (b) and (c).(B)VetoesIf the President vetoes the joint resolution, consideration of a veto message in the Senate under this section shall be not more than 2 hours equally divided between the majority and minority leaders or their designees.(g)Rules of House of Representatives and SenateSubsections (d) and (e) and paragraphs (1), (2), (3), and (4)(B) of subsection (f) are enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and supersede other rules only to the extent that they are inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..(b)Technical and conforming amendmentThe table of sections at the beginning of chapter 13 of title 10, United States Code, as amended by section 5, is further amended by adding at the end the following:257. Termination of authority and expedited procedures for extension by joint resolution of Congress..7.Judicial review for injury resulting from use of the armed forces under the Insurrection Act(a)In generalChapter 13 of title 10, United States Code, as amended by section 6, is further amended by adding at the end the following new section:258.Judicial review(a)In generalNotwithstanding, and without prejudice to, any other provision of law, any individual or entity (including a State or local government) that is injured by, or has a credible fear of injury from, the use of members of the armed forces under this chapter may bring a civil action for declaratory or injunctive relief. In any action under this section, the district court shall have jurisdiction to decide any question of law or fact arising under this chapter, including challenges to the legal basis for members of the armed forces to be acting under this chapter. (b)Expedited considerationIt shall be the duty of the applicable district court of the United States and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under this section.(c)Appeals(1)In generalThe Supreme Court of the United States shall have jurisdiction of an appeal from a final decision of a district court of the United States in a civil action brought under this section.(2)Filing deadlineA party shall file an appeal under paragraph (1) not later than 30 days after the court issues a final decision under subsection (a)..(b)Technical and conforming amendmentThe table of sections at the beginning of chapter 13 of title 10, United States Code, as amended by section 6, is further amended by adding at the end the following:258. Judicial review..8.Restriction on direct participation by military personnelSection 275 of title 10, United States Code, is amended to read as follows:275.Restriction on direct participation by military personnel(a)In generalNo activity (including the provision of any equipment or facility or the assignment or detail of any personnel) under this title shall include or permit direct participation by a member of the Army, Navy, Air Force, or Marine Corps in a search, seizure, arrest, or other similar activity unless participation in such activity by such member is otherwise expressly authorized by law. (b)RegulationsThe Secretary of Defense shall prescribe such regulations as may be necessary to ensure compliance with subsection (a)..